Fish, C. J.
“ Where there is no conflict in the evidence, and that introduced with all reasonable deductions or inferences therefrom demands a particular verdict, the court may direct the jury to find for the party entitled thereto.” Civil Code (1910), § 5926. Applying this rule to the evidence introduced on the trial of this ease, the court was not authorized to direct the verdict of which complaint is made.

Judgment reversed.


All the Justices concur.

Larsen & Oroclcett, for plaintiff in error.
Adams & Gamp, contra.